RESPONSE TO AMENDMENT UNDER 37 CFR 1.312
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
01.	The amendment in the 5/26/2021 submission under 37 CFR 1.312 has been entered.
The 5/26/2021 submission, after the 3/9/2021 Allowance, is merely formal in nature and it does not affect scope of the claim(s). 
Accordingly, the amendment in the 5/26/2021 submission adheres to the requirements of 37 CFR 1.312, and it is therefore approved and entered.
CONCLUSION
02.	Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, reachable at (571) 272-7779, Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, is reachable at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814